Citation Nr: 0716640	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which, in part, denied entitlement to SMC for loss of a 
creative organ.  

The Board remanded the case to the RO in May 2005.  By rating 
action in January 2007, service connection was established 
for hypertension secondary to the veteran's service-connected 
diabetes mellitus, and a 10 percent evaluation was assigned, 
effective from January 25, 2002, the date of receipt of the 
veteran's claim.  The veteran and his representative were 
notified of this decision and have not expressed 
dissatisfaction with the determination.  As this is a full 
grant of the benefit sought with respect to this issue, the 
matter is no longer in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's erectile dysfunction is at least as likely 
as not related to his service-connected diabetes mellitus and 
results in loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for SMC, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim for SMC for loss 
of a creative organ, a letter dated in February 2002, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claim and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The veteran was examined by VA on two occasions 
during the pendency of this appeal, and was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

The Board is cognizant that the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if SMC was ultimately established, prior to 
the adjudication of his claim.  Dingess/Hartman, 19 Vet. App. 
473.  However, in light of the favorable decision, the Board 
finds that any VA deficiency in complying fully with VCAA is 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

By rating action in July 2002, service connection was 
established for diabetes mellitus type II associated with 
herbicide exposure, and the veteran was assigned a 20 percent 
evaluation based on his need for oral hypoglycemic agents and 
a restricted diet.  His claim for SMC based on loss of use of 
a creative organ was deferred pending a VA examination.  

When examined by VA in October 2002, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history and his current 
complaints and symptoms.  Concerning erectile dysfunction, 
the veteran reported that his main problem was "no urge" 
and decreased libido or sexual drive which started several 
years earlier.  He denied any urinary or bladder problems and 
said that Viagra worked for him and he used it on occasion as 
needed. He still had occasional morning erections and was 
able to have a full erection with self-stimulation.  His 
inability to maintain an adequate erection for intercourse 
was only occasional and he had no problems with orgasm or 
ejaculatory dysfunction.  He said that he has never had any 
diagnostic studies for erectile dysfunction or any other 
treatment other than Viagra.  The diagnoses included 
psychogenic erectile dysfunction with decreased arousal as 
the main complaint.  The examiner opined that the veteran's 
erectile dysfunction did not appear to be organic in etiology 
and therefore was less likely than not, secondary to his 
diabetes.  

By rating action in November 2002, the veteran was assigned 
separate ratings of 10 percent for diabetic peripheral 
neuropathy of each hand and foot, and was denied entitlement 
to SMC based on loss of use of a creative organ.  

In a statement received in December 2002, the veteran's 
reported treating physician opined that the veteran suffered 
from erectile dysfunction secondary to diabetic neuropathy.  

At the direction of a Board remand in May 2005, the veteran 
was examined by VA to determine, in part, if he had loss of 
use of a creative organ.  The examiner noted that the veteran 
had a stent inserted for his cardiovascular problems in 
February 2004, and subsequently underwent four vessel bypass 
grafting in June 2004.  He also indicated that the veteran 
has had problems with erectile dysfunction since 2001, and 
that he had tried all the available performance enhancing 
medications without any improvement.  He indicated that the 
veteran was presently unable to obtain an erection suitable 
for penetration or ejaculation, and there was no organic 
history of any genitourinary problems.  The diagnoses 
included erectile dysfunction.  The examiner opined that it 
was at least as likely as not that the veteran's erectile 
dysfunction was secondary to his diabetes mellitus.  

Analysis

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), 
special monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
The General Counsel has opined that special monthly 
compensation is awarded for either anatomical loss or loss of 
use of a creative organ [emphasis added].  This opinion 
indicates that "the purpose" of special monthly 
compensation for loss or loss of use of a creative organ "is 
to account for psychological factors as well as the loss of 
physical integrity."  VAOPGCPREC 93-90; VAOPGCPREC 5-89 
(citations omitted).  

In this case, there is conflicting medical evidence as to 
whether the veteran has erectile dysfunction to the extent 
that he has actual loss of use of a creative organ, and 
whether any erectile dysfunction he may have is related to 
his service-connected diabetes mellitus.  While the evidence 
of record indicated that the veteran had some difficulty with 
erectile dysfunction when examined by VA in October 2002, a 
more recent VA examiner in November 2006, indicated that he 
is now unable to achieve an erection suitable for penetration 
or ejaculation and that all of the available medications, 
such as Viagra, Cialis, and Levitra, are ineffective.  The 
examiner opined that the veteran's erectile dysfunction was 
at least as likely as not secondary to his service-connected 
diabetes mellitus.  The only rational conclusion that can be 
drawn from this opinion is that the veteran is unable to 
reproduce because of his erectile dysfunction and, therefore, 
has loss of use of a creative organ.  

In light of the discussion above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds the 
evidence supports entitlement to special monthly compensation 
based on loss of use of a creative organ.  38 C.F.R. § 3.102.  


ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


